Citation Nr: 9917631	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-28 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1938 to February 
1940 and from July  to November 1944.  

This appeal arises from a July 1997 rating action in which 
the RO denied service connection for a back disability.  


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim of 
service connection for a back disability is plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for a 
back disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran contends, in effect, that service connection is 
warranted for a back disability which had its onset in 
service.

A review of the veteran's service medical records include 
reports of his enlistment physical examinations in October 
1938 and July 1944, which show that there were no complaints, 
findings or diagnoses of a back disability.  At his discharge 
examination in November 1944, the veteran claimed that he had 
had a back ailment which existed prior to enlistment and that 
it was a present physical defect.  The examiner concluded 
that the clinical findings did not substantiate a claim of 
disability due to back trouble.

In a September 1982 private outpatient treatment record, the 
veteran complained of low back pain which had become worse 
over the previous days.  Medication was prescribed.

In a September 1989 private outpatient treatment record, the 
veteran complained of back pain.  The examination revealed 
that the back was nontender.

In October 1990, a private physician saw the veteran for 
complaints of back pain.  The examination revealed point 
tenderness over the right SI joint with radiation into the 
buttocks.  Medication was prescribed.  The impression was 
that of lumbar strain with underlying arthritis.  X-rays 
revealed no acute lesions but hypertrophic arthritic changes.

In a private hospitalization report dated in October 1990, it 
was noted that the veteran was admitted complaining of severe 
low back pain.  

Private X-ray reports dated in October 1990 showed soft 
tissue findings suggesting focal herniation of the posterior 
right side of the disc at L4-5, with impingement on the nerve 
root canal level.  In an October 1990 lumbar myelogram, the 
impression was mild chronic changes with apical pleural 
thickening.  There was no active disease.

In a private outpatient treatment record dated in August 
1994, the veteran stated that he had picked up a heavy vacuum 
and had carried it up several steps and then had nagging low 
back pain which radiated to his right buttock and leg.  The 
assessment was lumbar strain.

A treatment letter dated in October 1994 was received from 
D.W. Keller, M.D.  Dr. Keller stated that he had operated on 
the veteran four or five years earlier for a herniated disk 
on the right and that the veteran's pain had gradually 
worsened.

At a March 1998 hearing before an RO hearing officer, the 
veteran testified that he injured his back in service while 
he was laying wire.  He claimed that, ever since he left 
service, he had had back problems.

Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that 
evidentiary assertions on or accompanying a claim for VA 
benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  King v. Brown, 
5 Vet. App. 19 (1993).  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Espiritu v. Derwinski, 2 Vet.App. 492; 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

A well-grounded claim for entitlement to service connection 
requires competent evidence of the following:  (i) current 
disability (through medical evidence); (ii) incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence); and (iii) a nexus between the in-service 
injury or disease and the current disability (through medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The 
regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  However, continuity of symptomatology is 
required where a condition noted during service is not shown 
to be chronic.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

It should be noted that all three requirements of Caluza must 
be satisfied in order to establish a well-grounded claim.  In 
this case, there is current evidence of a back disability.  
Thus, the first Caluza requirement to establish a well-
grounded claim is met.  The second Caluza requirement is also 
met, as the veteran is competent to state that he injured his 
back in service.  There is, however, no medical evidence 
linking the current back disability to service.  

The facts of this case are remarkably similar to those in 
Clyburn v. West, 12 Vet. App. 296 (1999).  In Clyburn, as 
here, the veteran alleged an injury in service and continuous 
symptoms since service.  The Court noted that the Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  The Court pointed out, 
however, that even under 38 C.F.R. § 3.303(b), medical 
evidence is required to demonstrate a relationship between a 
present disability and the continuity of symptomatology 
demonstrated if the condition is not one where a lay person's 
observations would be competent.  Thus, the Court concluded 
that, because the veteran was not competent to testify that 
the condition he was diagnosed as having was the same as any 
condition from which he suffered while in service and since 
separation, section 3.303(b) could not serve to assist him in 
the submission of a plausible claim.  

Thus, here, as in Clyburn, there is no medical evidence 
attributing the veteran's currently diagnosed back 
disability, first shown medically many years after service, 
to the symptomatology he alleges he has had since service.  
As the third Caluza requirement has not been met, the Board 
finds that the veteran's claim for service connection for a 
back disability is not well-grounded, and the appeal must be 
denied.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service-connection for a back 
disability, the appeal is denied.




		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

